DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	This action is in response to applicant’s remarks/arguments filed on 03/21/2022. Claims 1 and 11 have been amended. Claims 4 and 14 has been cancelled. Currently, clams 1-3, 5-13 and 15-19 are pending. This action is made FINAL.

Response to Arguments
	Applicant's arguments/remarks filed 03/21/2022 have been fully considered but they are not persuasive. 
	Regarding amended claim 1, which incorporated the limitations of now-cancelled claim 4, applicant argues that Okude does not disclose “encoding ... a communication protocol indicator in a barcode,” “processing ... the image to ... detect a presence of the communication protocol indicator in the barcode... pairing the host device with the barcode reader, based at least in part on the communication protocol indicator” by stating that Okude discloses the devices “are to communicate via the Bluetooth Protocol… and there does not appear to be any teaching or suggestion that this can be varied… there is no need to further provide protocol identifying information as such information would simply be superfluous”.
	The Examiner respectfully disagrees. The Examiner would like to point out that the claim fails to clearly define what the “communication protocol indicator” is and how exactly it is being utilized to indicate the communication protocol (i.e. identifying or it could be varied as argued by applicant). The claim merely requires detecting the presence of the communication protocol indicator, and pairing the host device with the barcode reader based at least in part on the communication protocol indicator”. Okude clearly discloses the detection of PIN and using the PIN to indicate whether to use the Bluetooth protocol for communication or not by comparing the PIN (see par [0105] and [0108]-[0109]). Specifically, the PIN would reasonably be a “communication protocol indicator” as it is for indicating whether to use the Bluetooth protocol for communication or not.
	Regarding independent claim 11 and remaining dependent claims, see response above.
	
Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6-9, 11-13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okude et al. (US 20100241857 A1).	
Consider claim 1, Okude discloses a method for establishing and maintaining a bi-directional wireless communication link between a host device and a barcode reader (read as, for example, "pairing" procedures performed to establish communication between the in-vehicle device 10 and the portable terminal device 20 using Bluetooth, figure 1, par [0093]), the method comprising: 
generating a unique identification code (UIC), the UIC excluding a media access control (MAC) address of a host device radio; encoding the UIC and a communication protocol indicator in a barcode (read as the in-vehicle device 10 generates a QR code (2D barcode) including a URL (Uniform Resource Locator) indicating an address of a Web page of the server device 30 and a generated PIN code, and displays the generated QR code, figure 1, par [0098]);
displaying the barcode on at least one of a display of the host device via an application or a print media of the host device via printing the barcode on the print media; capturing an image including the barcode via the barcode reader; processing, via the barcode reader, the image to (i) decode the barcode and extract the UIC from the barcode, and (ii) detect a presence of the communication protocol indicator in the barcode (read as the portable terminal device 20 reads the QR code displayed by the in-vehicle device 10, and acquires the PIN code and the URL from the read QR code (see (3) of FIG. 1); the portable terminal device 20 sets the PIN code as an argument of the URL (i.e., performing a URL encoding) to access the server device 30 (see (4) of FIG. 1), and downloads communication application program (hereinafter "communication app") for communicating with the in-vehicle device 10 (see (5) of FIG. 1), and compares/detects whether if the PINs are identical in step S113 of claim 3 par [0099], [0105] and [0108]-[0109]);
advertising, via a barcode reader radio, the UIC; detecting, via the host device, the barcode reader advertising the UIC; and responsive to the host device detecting the barcode reader advertising the UIC, pairing the host device with the barcode reader, based at least in part on the communication indicator, to establish the bi-directional wireless communication link (read as the portable terminal device 20 activates the downloaded communication app to transmit to the in-vehicle device 10, the PIN code set for the portable terminal device 20 (see (6) of FIG. 1); the in-vehicle device 10, on receiving the PIN code, performs an authentication process by determining whether the received PIN code is identical with the PIN code generated in (1) of FIG. 1 (see (7) of FIG. 1); the PIN is for indicating whether to use the Bluetooth protocol for communication or not in steps S113 and S114 of figure 3, par [0100], [0105] and [0108]-[0109])).
Consider claim 2, as applied to claim 1 above, Okude discloses wherein the UIC is based at least in part on at least one of a serial number of the host device, a model number of the host device, an international mobile equipment identity number of the host device, a time-stamp, or a random number generator (read as, for example, the PIN code, par [0094]-[0095]).
Consider claim 3, as applied to claim 1 above, Okude discloses encoding a default-setting trigger into the barcode, wherein responsive to the processing the image to decode the barcode and detect, by the barcode reader, a presence of the default-setting trigger in the barcode, at least some settings of the barcode reader are set to their default settings (read as, for example, the portable terminal device 20 sets the PIN code as an argument of the URL (i.e., performing a URL encoding) to access the server device 30 (see (4) of FIG. 1), and downloads communication application program (hereinafter "communication app") for communicating with the in-vehicle device 10 (see (5) of FIG. 1), par [0099]: note: the claim fails to clarify “default settings”, therefore, having the application installed for operation would be interpreted as “default settings”).
Consider claim 6, as applied to claim 1 above, Okude discloses wherein the generating the UIC is performed via the application executing on the host device (read as the programing firmware/software of the in-vehicle device 10, par [0093]-[0096]).
Consider claim 7, as applied to claim 6 above, Okude discloses wherein the encoding the UIC in the barcode is performed via the application executing on the host device (read as the programing firmware/software of the in-vehicle device 10 for encrypting the PIN and URL into the QR code, par [0097]-[0099]).
Consider claim 8, as applied to claim 1 above, Okude discloses wherein the bi-directional wireless communication link enables communication between the only the application and the barcode reader (read as the Bluetooth communication between the programing firmware/software of the in-vehicle device 10 and the portable terminal device 20, par [0097]-[0099]).
Consider claim 9, as applied to claim 1 above, Okude discloses wherein the bi-directional wireless communication link is a short-range wireless communication link (read as the BT communication, par [0104]).

Consider claim 11, Okude discloses a system (read as, for example, "pairing" procedures performed to establish communication between the in-vehicle device 10 and the portable terminal device 20 using Bluetooth, figure 1, par [0093]) comprising: 
a host device having a host device controller, a host device radio, an application executing on the host device (read as the programing firmware/software of the in-vehicle device 10 for encrypting the PIN and URL into the QR code, par [0097]-[0099]), and at least one of a display or a print head, wherein the host device controller is configured to: generate a unique identification code (UIC), the UIC excluding a media access control (MAC) address of the host device radio; encoding the UIC and a communication protocol indicator in a barcode (read as the in-vehicle device 10 generates a QR code (2D barcode) including a URL (Uniform Resource Locator) indicating an address of a Web page of the server device 30 and a generated PIN code, and displays the generated QR code, figure 1, par [0098]); and 
display the barcode on at least one of a display of the host device via an application or a print media of the host device via printing the barcode on the print media; and a barcode reader having a barcode reader controller, an imaging assembly, a barcode reader radio, wherein the barcode reader controller is configured to: responsive to an activation trigger, cause the imaging assembly to capture an image including the barcode; process the image to decode the barcode and extract the UIC from the barcode, and (ii) detect a presence of the communication protocol indicator in the barcode (read as the portable terminal device 20 reads the QR code displayed by the in-vehicle device 10, and acquires the PIN code and the URL from the read QR code (see (3) of FIG. 1); the portable terminal device 20 sets the PIN code as an argument of the URL (i.e., performing a URL encoding) to access the server device 30 (see (4) of FIG. 1), and downloads communication application program (hereinafter "communication app") for communicating with the in-vehicle device 10 (see (5) of FIG. 1), and compares/detects whether if the PINs are identical in step S113 of claim 3 par [0099], [0105] and [0108]-[0109]); and 
cause the barcode reader radio to advertise the UIC, wherein the host device controller is further configured to: detect the barcode reader advertising the UIC; and responsive to the detecting the barcode reader advertising the UIC, pair the host device with the barcode reader to establish the bi-directional wireless communication link (read as the portable terminal device 20 activates the downloaded communication app to transmit to the in-vehicle device 10, the PIN code set for the portable terminal device 20 (see (6) of FIG. 1); the in-vehicle device 10, on receiving the PIN code, performs an authentication process by determining whether the received PIN code is identical with the PIN code generated in (1) of FIG. 1 (see (7) of FIG. 1), par [0100]);
communicate with the host device based at least in part on the communication indicator, to establish the bi-directional wireless communication link (read as the PIN is for indicating whether to use the Bluetooth protocol for communication or not in steps S113 and S114 of figure 3, par [0105] and [0108]-[0109])).
Consider claim 12, as applied to claim 11 above, Okude discloses wherein the UIC is based at least in part on at least one of a serial number of the host device, a model number of the host device, an international mobile equipment identity number of the host device, a time-stamp, or a random number generator (read as, for example, the PIN code, par [0094]-[0095]).
Consider claim 13, as applied to claim 11 above, Okude discloses wherein the host device controller is further configured to encode a default-setting trigger into the barcode, and wherein the barcode reader controller is further configured to, responsive to processing the image to decode the barcode and detect a presence of the default-setting trigger in the barcode, set at least some settings of the barcode reader to their default settings (read as, for example, the portable terminal device 20 sets the PIN code as an argument of the URL (i.e., performing a URL encoding) to access the server device 30 (see (4) of FIG. 1), and downloads communication application program (hereinafter "communication app") for communicating with the in-vehicle device 10 (see (5) of FIG. 1), par [0099]: note: the claim fails to clarify “default settings”, therefore, having the application installed for operation would be interpreted as “default settings”).
Consider claim 16, as applied to claim 11 above, Okude discloses wherein the host device controller is further configured to generate the UIC via the application executing on the host device (read as the programing firmware/software of the in-vehicle device 10, par [0093]-[0096]).
Consider claim 17, as applied to claim 16 above, Okude discloses wherein the host device controller is further configured to encode the UIC in the barcode via the application executing on the host device (read as the programing firmware/software of the in-vehicle device 10 for encrypting the PIN and URL into the QR code, par [0097]-[0099]).
Consider claim 18, as applied to claim 11 above, Okude discloses wherein the bi-directional wireless communication link enables communication between the only the application and the barcode reader (read as the Bluetooth communication between the programing firmware/software of the in-vehicle device 10 and the portable terminal device 20, par [0097]-[0099]).
Consider claim 19, as applied to claim 11 above, Okude discloses wherein the bi-directional wireless communication link is a short-range wireless communication link (read as the BT communication, par [0104]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okude et al. (US 20100241857 A1) in view of Bendersky (US 20200364323 A1).
Consider claim 5, as applied to claim 1 above, Okude discloses the claimed invention above but does not specifically disclose wherein the barcode is a code 128 barcode.
Nonetheless, in related art, Bendersky disclose various types of barcodes, comprising one-dimensional bar codes (e.g., UPC codes, EAN codes, Code 128 codes, Codabar codes, proprietary one-dimensional codes, etc.), two-dimensional bar codes (e.g., QR codes, Datamatrix codes, Aztec codes, PDF417 codes, proprietary two-dimensional codes, etc.), three-dimensional bar codes (e.g., displayed in two-dimensions but having the appearance of three dimensions), encoded images or graphics, encoded visual or geometric patterns, encoded color schemes, and more, par [0038].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bendersky into the teachings Okude to use code 128 barcode as it is just a matter of design choice.
Consider claim 15, as applied to claim 11 above, Okude discloses the claimed invention above but does not specifically disclose wherein the barcode is a code 128 barcode.
Nonetheless, in related art, Bendersky disclose various types of barcodes, comprising one-dimensional bar codes (e.g., UPC codes, EAN codes, Code 128 codes, Codabar codes, proprietary one-dimensional codes, etc.), two-dimensional bar codes (e.g., QR codes, Datamatrix codes, Aztec codes, PDF417 codes, proprietary two-dimensional codes, etc.), three-dimensional bar codes (e.g., displayed in two-dimensions but having the appearance of three dimensions), encoded images or graphics, encoded visual or geometric patterns, encoded color schemes, and more, par [0038].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bendersky into the teachings Okude to use code 128 barcode as it is just a matter of design choice.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okude et al. (US 20100241857 A1) in view of Contolini et al. (US 20170270261 A1).
Consider claim 10, as applied to claim 1 above, Okude discloses the claimed invention above but does not specifically disclose further comprising unpairing the host device and the barcode reader responsive to an activation of an unpairing trigger programmed into the application.
Nonetheless, in related art, Contolini discloses a process to unpair paired devices when a device is leaving the operating area, par [0036] and [0042].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Contolini into the teachings Okude to prevent issuance of commands from one device to a wrong device (see par [0036] of Contolini).	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Junpeng Chen/

Primary Examiner, Art Unit 2645